Citation Nr: 1736906	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  10-41 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a prostate disability.

2. Entitlement to service connection for a bladder disability, to include as secondary to a prostate disability.

3. Entitlement to service connection for a kidney disability, to include as secondary to a prostate disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In February 2013, the Board remanded the matter so that additional VA treatment records could be obtained.  In July 2014, the Board granted the Veteran's claim for an initial compensable rating for hypertension.  The Board then remanded the pending service connection claims for further development.  The case has now returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the pending claims.

The Veteran has a right to a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 292 (1993); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.  In his October 2010 substantive appeal, the Veteran requested a Travel Board hearing.  The requested hearing was scheduled for May 2012, but the Veteran failed to appear.  Associated with the Veteran's claims file is correspondence dated April 2012.  In this correspondence, the Veteran indicated that he could not attend the May 2012 hearing due to work-related obligations.

Following the issuance of a supplemental statement of the case in December 2016, in January 2017 the Veteran submitted an additional VA Form 9 requesting a video conference hearing.  38 C.F.R. § 20.704(d) states that when an appellant fails to appear for an initial scheduled hearing, "[n]o further request[s] for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date."  

In the instant case, the Board finds that the Veteran has satisfied 38 C.F.R. § 20.704(d)'s requirements such that he should be afforded a video conference hearing.  Firstly, the Veteran displayed good cause for missing his May 2012 Travel Board hearing as the scheduled date conflicted with work-related obligations.  Next, the Veteran did in fact submit a timely request for postponement prior to the May 2012 hearing date.  Despite the Veteran's April 2012 correspondence, his requested hearing was not rescheduled.  As such, the Board finds the Veteran must be afforded a video conference hearing as requested in January 2017.

Because such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  38 C.F.R. §§ 20.704, 20.1304.

Accordingly, the case is REMANDED for the following action:

Make arrangements to schedule the Veteran for a Board video conference hearing.  Timely notice of the date, time, and place of the hearing should be afforded to the Veteran and his representative by letter mailed to the current address of record.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




